10-1492-cv
 Lifranc v. N.Y.C. Dep’t of Educ.

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 23rd day
 of March, two thousand eleven.

 Present:
          ROBERT D. SACK,
          ROBERT A. KATZMANN,
          RICHARD C. WESLEY,
                      Circuit Judges.
 ________________________________________________

 REGINE LIFRANC,

            Plaintiff-Appellant,

                   v.                                            No. 10-1492-cv

 NEW YORK CITY DEPARTMENT OF EDUCATION,
 DAVID MORRIS, DOCTOR,

          Defendants-Appellees.
 ________________________________________________

 For Plaintiff-Appellant:                 HARVEY S. MARS (Thomas B. Olcott, on the brief),
                                          Law Office of Harvey S. Mars, LLC, New York, N.Y.

 For Defendants-Appellees:                EDWARD F.X. HART (Leonard Koerner, on the brief),
                                          for Michael A. Cardozo, Corporation Counsel of the
                                          City of New York, New York, N.Y.
       Appeal from the United States District Court for the Eastern District of New York

(Matsumoto, J.).

       ON CONSIDERATION WHEREOF, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Regine Lifranc appeals from an April 8, 2010 judgment of the United

States District Court for the Eastern District of New York (Matsumoto, J.) granting defendants’

motion for summary judgment and dismissing Lifranc’s complaint. Lifranc, a black Haitian

woman, brought suit following the discontinuance of her probationary appointment as an

Assistant Principal at Beach Channel High School in Queens, New York. She alleges that the

New York City Department of Education and the school’s principal, Dr. David Morris,

discriminated against her due to her race, gender, and national origin in violation of the

Fourteenth Amendment of the U.S. Constitution; 42 U.S.C. § 1983; Title VII of the Civil Rights

Act of 1964; the New York State Human Rights Law; the New York City Human Rights Law;

and Article V, Section 6 of the New York State Constitution. We presume the parties’

familiarity with the facts, procedural history, and issues presented on appeal.

       We review the district court’s grant of summary judgment de novo, viewing all facts and

resolving all ambiguities in the light most favorable to the non-moving party. Havey v.

Homebound Mortg., Inc., 547 F.3d 158, 163 (2d Cir. 2008). Summary judgment is warranted “if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       The district court analyzed Lifranc’s discrimination claims under the burden-shifting

framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and concluded


                                                 2
that Lifranc had made a prima facie case of discrimination and that the defendants had

articulated a legitimate, nondiscriminatory reason for the adverse employment action — namely,

that Lifranc’s performance as Assistant Principal was unsatisfactory. At that point, Lifranc was

required to present evidence that this proffered reason was a pretext for an impermissible motive.

See id. at 804-05. Having conducted an independent, de novo review of the record, we hold,

substantially for the reasons stated by the district court in its thorough and well-reasoned

opinion, see Lifranc v. N.Y.C. Dep’t of Educ., No. 07-CV-1109 (KAM)(LB), 2010 WL 1330136 

(E.D.N.Y. Apr. 6, 2010), that no reasonable trier of fact could conclude that the defendants’

explanation for the discontinuance of Lifranc’s probation was pretextual and that discriminatory

animus was a motivating factor for this decision.

       On appeal, Lifranc asserts for the first time that the district court erred in failing to

analyze her discrimination claims under the “mixed-motive” framework set forth in Price

Waterhouse v. Hopkins, 490 U.S. 228 (1989). See also 42 U.S.C. § 2000e-2(m). We ordinarily

“will not consider an issue raised for the first time on appeal.” Greene v. United States, 13 F.3d
577, 586 (2d Cir. 1994). While we have the discretion to relax this rule to consider a purely

legal issue or to avoid manifest injustice, see id., we see no reason to exercise such discretion in

the circumstances of this case.

       We have considered Lifranc’s remaining arguments and find them to be without merit.

Accordingly, for the foregoing reasons, the judgment of the district court is AFFIRMED.

                                                   FOR THE COURT:
                                                   CATHERINE O’HAGAN WOLFE, CLERK




                                                  3